UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6633



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TERRY LEE GREEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron M. Currie, District Judge.
(CR-99-558)


Submitted:   July 24, 2003                 Decided:   July 31, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry Lee Green, Appellant Pro Se. Rose Mary Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry Lee Green appeals the district court’s order denying his

motion for modification of his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2002).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See United States v. Green, No. CR-99-558

(D.S.C. Mar. 28, 2003).    Green’s motion for general relief is

denied. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2